Citation Nr: 0411589	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  96-42 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for gunshot wound 
residuals of the right thigh, evaluated as 30 percent 
disabling prior to July 24, 2001.

3.  Entitlement to an increased rating for gunshot wound 
residuals of the right thigh, evaluated as 40 percent 
disabling on and after July 24, 2001.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952 and from May 1954 to February 1961.

The claim for an increased rating for bilateral hearing loss 
comes before the Board of Veterans' Appeals (Board) from a 
January 2002 rating decision issued by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reduced the veteran's disability rating 
for bilateral hearing loss from 40 percent to 20 percent.  
The veteran voiced disagreement with this decision and in an 
October 2002 rating decision, the RO found that decision to 
reduce the veteran's disability rating for hearing loss was 
clearly and unmistakably erroneous.  In November 2002, the RO 
issued a Statement of the Case that continued the veteran's 
40 percent disability rating.  The veteran subsequently 
perfected his appeal of this matter.

The veteran's claim of entitlement to a TDIU rating 
originates from a rating decision issued in October 2001.  
His claim of entitlement to an increased rating for gunshot 
wound residuals of the right thigh originates from a June 
1996 rating decision, which continued a 30 percent disability 
rating.  His disability rating for his service-connected 
right thigh condition was increased to 40 percent via the 
October 2001 rating decision, effective July 24, 2001.

In January 2004, the Board sent a letter to the veteran, 
which, in part, notified him that the attorney he appointed 
to represent him before VA, R. Edward Bates, had his 
authority to represent VA claimants revoked in July 2003.  
The veteran was notified that VA could no longer recognize 
Mr. Bates as his representative and advised of his 
representation choices.  The record reflects that the veteran 
has not responded to the January 2003 letter, and, therefore, 
the Board will assume that the veteran wants to represent 
himself and will review his appeal.

The veteran's increased rating claims are remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The veteran is service connected for bilateral hearing 
loss, gunshot wound residuals of the right thigh, and gunshot 
wound residuals of the left thigh.  His combined disability 
rating is 70 percent, with one disability rated as 40 percent 
disabling.

2.  The medical evidence of record indicates that the veteran 
is rendered unemployable due to his service-connected 
conditions.


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a TDIU rating.  
The determination of the merits of a claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2003).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 4.19 
(2003).  

The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Here, the veteran is service connected for bilateral hearing 
loss, gunshot wound residuals of the right thigh, and gunshot 
wound residuals of the left thigh.  His combined disability 
rating is 70 percent, with one disability rated as 40 percent 
disabling.  Accordingly, he meets the schedular criteria for 
entitlement to a TDIU rating.  See 38 C.F.R. § 4.16(a) 
(2003).  

A July 2003 VA audio examination report reflects that the 
examiner indicated that the severity of the veteran's hearing 
loss and very poor understanding of speech would make him 
unemployable for positions that required verbal interactions.  
The opinion does not address all of the veteran's service-
connected disabilities.  A July 2003 VA examination report 
reflects that the examiner indicated that it was as likely as 
not that the veteran's cumulative problems (including both 
legs, his instability on ambulation and his cardiopulmonary 
problem) all together made the veteran unemployable.  The 
veteran is not service-connected for his cardiopulmonary 
condition, therefore reducing the opinion found in the July 
2003 VA examination report in probative value.  In 
comparison, the October 2003 VA examination report reflects 
that the veteran was unable to ambulate due to his obesity 
alone, unable to stand for more than 30 seconds, unable to 
reach his feet, had a history of gunshot wounds to both 
posterior thighs, and had multiple medical problems.  The 
examiner indicated that any of these conditions rendered the 
veteran unemployable.  The report also reflects that while 
the veteran was able to sit at a workbench at his home to 
make small wooden objects or objects with plastic mesh and 
yarn, he was unable to maintain gainful employment in this 
manner of handiwork.

While the medical evidence of record is not specific as to 
whether the veteran's combined service-connected disabilities 
alone render him unemployable, the evidence does indicate 
that the impairment from all of his service-connected 
disabilities might well prevent him from performing the 
duties required for gainful employment on a sustained basis, 
either in aggregate or individually.  Accordingly, the Board 
finds that the medical evidence rises to the level of 
equipoise such that resolution of reasonable doubt in the 
veteran's favor is warranted.  See 38 C.F.R. § 3.102 (2003).  
Accordingly, the Board concludes that the criteria for a TDIU 
rating are met, and the requested benefit is granted.  


ORDER

A TDIU rating is granted.


REMAND

The United States Court of Appeals for the Federal Circuit 
invalidated the regulations that empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the appellant or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Here, 
evidence has been associated with the claims folder pertinent 
to the veteran's increased rating claim for bilateral hearing 
loss subsequent to the November 2002 Statement of the Case 
(SOC).  Furthermore, evidence has been associated with the 
claims folder pertinent to his increased rating claims for 
his service-connected right thigh condition subsequent to the 
October 2002 Supplemental SOC (SSOC).  A waiver of initial RO 
review has not been received with regards to this evidence 
and therefore, the Board may not consider this evidence in 
the first instance.  Id.

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Readjudicate the appellant's 
increased rating claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since October 2002.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



